Citation Nr: 1454621	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-18 863	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.  He died on July [redacted], 2008.  The appellant is his surviving spouse.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The matter is currently under the local jurisdiction of the Providence, Rhode Island RO.     

In June 2012, the appellant communicated an intent to seek a nonservice-connected death pension and special monthly pension based on the need for aid and attendance.  As no action has been taken on these claims, they are referred to the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate reflects that he died of esophageal cancer on July [redacted], 2008.  The appellant contends that the Veteran's cancer was the direct result of his exposure to herbicides in the Republic of Vietnam; or, alternatively, that it was caused or aggravated by a service-connected disability.

The Veteran served in the Republic of Vietnam in from November 1968 to November 1969, and is presumed to have been exposed to dioxin-containing herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).  However, esophageal cancer is not on the list of diseases that are presumed to be service connected to exposure to herbicides.

The Veteran was diagnosed with esophageal cancer at the Providence VA Medical Center (VAMC) in November 2007.  No VA treatment records from November 2007 to June 2008 are of record, although a June 2008 VA treatment record indicates that the Veteran was receiving treatment for esophageal cancer at that facility.  These records must be obtained, as they are potentially relevant to the claim.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA is required to notify a claimant of the information and evidence needed to substantiate a claim.  Notice for Dependency and Indemnity Compensation (DIC) claims, including claims for service connection for the cause of a veteran's death, must include a statement of the conditions, if any, for which a veteran was service connected at the time of his death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  

In August 2012, well after the claim was originally adjudicated, the appellant was sent a notice letter.  The letter did not fully comply with the notice elements set forth in Hupp; specifically, it failed to advise the appellant that the Veteran was service-connected for ischemic heart disease at the time of his death.  

Additionally, in June 2012, the appellant set forth a theory of entitlement to service connection for the cause of the Veteran's death on a secondary basis.  She has not been provided specific notice of the information and evidence that is necessary to substantiate such a claim.  Corrective notice must be sent to the appellant upon remand. 

VA is also required to make reasonable efforts to assist claimants in DIC claims, to include obtaining a medical opinion.  See 38 U.S.C.A. § 5103(d); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  A medical opinion has not been obtained.  On remand, a VA physician must provide an opinion as to the cause of the Veteran's death, to include consideration of the contentions and theories set forth by the appellant.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant of the information and evidence necessary to substantiate a claim of service connection for the cause of the Veteran's death, to include a statement as to all of the disorders for which the Veteran was service connected at the time of his death.  See Hupp, 21 Vet. App. at 352-53.  The appellant must also be notified of the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  

The appellant must be given an opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

2.  Obtain VA treatment records from November 2007 to June 2008.

If such records are unavailable, the claims file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the aforementioned development is completed, obtain a medical opinion from a VA physician.   The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The physician must state whether it is at least as likely as not (a 50 percent or greater probability) that the esophageal cancer which caused the Veteran's death was related to his service, to include his presumed exposure to dioxin-containing herbicides in Vietnam.  

If the answer to the above is negative, the examiner must then state whether it is at least as likely as not (a 50 percent or greater probability) that esophageal cancer was caused or aggravated by the service-connected diabetes mellitus and/or coronary artery disease.  

Additionally, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected coronary artery disease was a contributory cause of death; i.e., whether it substantially or materially contributed to cause death.

The report must include a complete rationale for all opinions expressed.  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

